Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Patricia Murphy (#55,964) on December 6, 2021.  The application has been amended as follows:
21. (Currently Amended) A method, comprising: obtaining, by network equipment comprising a processor, information indicative of a quantity of cell radio network temporary identities within a communications network; based on identification of control channel elements used for a downlink control channel and a determination that [[a]] the quantity of cell radio network temporary identities within the communications network fails to satisfy a defined quantity, activating, by the network equipment, a frequency selective scheduling; sending, by the network equipment, an instruction to a user equipment to report a subband channel quality indicator and a subband precoding matrix index based on an evaluation of a metric determined based on channel conditions; and scheduling, by the network equipment, the user equipment with a subband based on the subband channel quality indicator and the subband precoding matrix index reported by the user equipment.

27. (Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: obtaining information indicative of a quantity of cell radio network temporary identities with a communications network; based on identification of control channel elements used for a downlink control channel and a determination that [[a]] the quantity of cell radio network temporary identities within [[a]] the communications network fails to satisfy a defined quantity, activating a frequency selective scheduling; instructing a user equipment to report a subband channel quality indicator and a subband precoding matrix index based on an evaluation of a metric determined based on channel conditions; and scheduling the user equipment with a subband based on the subband channel quality indicator and the subband precoding matrix index reported by the user equipment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-5,7-12 and 21-29 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 21, and 27.
The combination of claims specify a method, an apparatus, and a non-transitory computer-readable media for facilitating an activation of a frequency selective scheduling based on obtaining information of a quantity of cell radio network temporary identities within a communications network, and determining the quantity of cell radio network temporary identities within the communications network fails to satisfy a defined quantity; instructing a user equipment to report a subband channel quality indicator and a subband precoding matrix index based on an evaluation of a metric determined based on channel conditions; and scheduling the user equipment with a subband based on the subband channel quality indicator and the subband precoding matrix index reported by the user equipment.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/R.L.S/Examiner, Art Unit 2416   
/KENNY S LIN/Primary Examiner, Art Unit 2416